Citation Nr: 0315284	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-12 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a ruptured 
appendix, to include bowel disability and a scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1956 to December 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision from the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his spouse testified 
before the undersigned at a videoconference hearing in 
February 2003.  The veteran accepted such hearing in lieu of 
an in-person Travel Board hearing.  See 38 C.F.R. § 20.700(e) 
(2002).  A transcript of the hearing is associated with the 
claims file.


REMAND

The veteran contends that his appendix ruptured during his 
period of active service, necessitating treatment during 
basic training at Fort Jackson, South Carolina, to include 
surgery at Moncrief Army Hospital.  He further reports that 
he was treated on a number of different occasions during 
service for residual complaints following the appendix 
surgery.  

The National Personnel Records Center (NPRC) has reported 
that the veteran's service medical records are presumed to 
have been lost in a fire at that facility in 1973.  A review 
of the file reveals that VA requested a search to ascertain 
the existence of sick/morning reports from the veteran's unit 
when stationed at Fort Jackson, South Carolina, and to obtain 
any hospitalization reports from Moncrief Army Hospital 
pertinent to the veteran.  In furtherance of such search the 
veteran completed the appropriate paperwork.  Thereafter, 
NPRC advised VA that more information about the veteran's 
unit was required, and also that only a 90-day period could 
be searched.  The RO does not appear to have followed up on 
this request or to have otherwise taken additional measures 
to obtain pertinent records.  

The Board also notes that the veteran has reported receiving 
pertinent treatment from Dr. G. Fielder, M.D., since 1959.  
Dr Fielder has reported treatment of the veteran for rectal 
drainage and pain, believed to be related to the in-service 
appendix treatment; however, only one treatment record, dated 
in 1968, is currently of record from Dr. Fielder.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should contact the veteran and 
request him to identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA medical 
care providers who have treated or 
evaluated him for the disability at issue 
since his discharge from service.  After 
securing the necessary release, the RO 
should obtain these records.  In 
particular, the records requested should 
include records of Dr. G. Fielder's 
treatment of the veteran in 1959 and 
thereafter.  The veteran should further 
be advised to submit copies of any 
records from Dr. Fielder that are in his 
possession, in particular records 
relevant to when an appendectomy was 
performed.

2.  The RO should pursue official 
channels to secure records of in-service 
treatment or hospitalization for appendix 
and/or gastrointestinal complaints.  The 
RO should advise the NPRC that the 
veteran served from December 7, 1956, to 
December 5, 1968, with the United States 
Army's 147th Ordnance Company and 
attended basic training in Fort Jackson, 
South Carolina.  The RO should request 
the NPRC to conduct a search for any 
sick/morning reports relevant to the 
veteran during his active service period, 
and also to conduct a search for records 
of hospitalization of the veteran at 
Moncrief Army Hospital for problems 
associated with the 
appendix/gastrointestinal system.  In 
particular, the NPRC is requested to 
search for records of sick call and/or 
hospitalization in approximately 
December 1956, as reported by the 
veteran.  All leads should be followed to 
their logical conclusion and a response, 
negative or positive, should be 
associated with the claims file.

3.  After the above has been completed, 
to the extent possible, the veteran 
should be afforded a VA examination by a 
physician with the appropriate expertise 
to determine the nature of any currently 
residuals of a ruptured appendix.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner must identify any currently 
present bowel disorders and provide an 
opinion with respect to each such 
disorder as to whether it is at least as 
likely as not that the disorder is 
etiologically related to a ruptured 
appendix and/or treatment therefore.  The 
examiner should also identify any 
scarring due to surgery for a ruptured 
appendix.  The rationale for all opinions 
expressed must also be provided.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the requisite 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


